Osborn v 56 Leonard LLC (2016 NY Slip Op 03246)





Osborn v 56 Leonard LLC


2016 NY Slip Op 03246


Decided on April 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2016

Acosta, J.P., Renwick, Manzanet-Daniels, Kapnick, Gesmer, JJ.


950 152998/14

[*1]William C. Osborn, et al., Plaintiffs-Appellants,
v56 Leonard LLC, et al., Defendants-Respondents. 
[And a Third-Party Action]


Pollack, Pollack, Isaac & DeCicco, LLP, New York (Brian J. Isaac of counsel for appellants.
Ropers Majeski Kohn & Bentley, New York (Jason L. Beckerman of counsel), for respondents.

Order, Supreme Court, New York County (Shlomo Hagler, J.), entered December 16, 2014, which granted defendants' motion to dismiss the complaint, unanimously affirmed, without costs.
Plaintiff William C. Osborn, a New Jersey domiciliary, was injured by an unguarded saw blade while working at a site located in New Jersey. At the time, he was aware that the part he was fabricating was going to be installed at a construction site owned and operated by defendants, located in Manhattan. After being injured, Osborne and his wife asserted several claims grounded in the New York Labor Law (see Labor Law §§ 200, 241[6]). It is, however, well "settled that the protection afforded to New York employees by the Labor Law, including Labor Law §§ 200, 240(1) and 241(6), has no application to an accident that occurs outside New York State, even where all parties are New York domiciliaries" (Webber v Mutual Life Ins. Co. of N.Y., 287 AD2d 369, 370 [1st Dept 2001]; see also Padula v Lilarn Props. Corp., 84 NY2d 519, 523 [1994 Titone, J., concurring]; Florio v Fisher Dev., 309 AD2d 694, 696 [1st Dept 2003]; cf. DaSilva v C & E Ventures, Inc., 83 AD3d 551 [1st Dept 2011]). Accordingly, because, inter alia, the accident undisputedly occurred in New Jersey at a site neither owned operated nor controlled by defendants and because plaintiffs were New Jersey domiciliaries, the court properly granted defendants' motion to dismiss the complaint.
We have considered plaintiffs' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 28, 2016
CLERK